Case: 15-60435       Document: 00513583510         Page: 1     Date Filed: 07/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-60435
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              July 8, 2016
AHMED OULD SOUFI OULD SOUFI,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 735 208


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Ahmed Ould Soufi Ould Soufi, a native and citizen of Mauritania,
petitions for review of the Board of Immigration Appeals’ (BIA) dismissal of his
appeal from the immigration judge’s (IJ) 2013 denial of his application for
asylum and withholding of removal. Soufi contends: (1) the IJ’s and BIA’s
adverse-credibility determination was not supported by substantial evidence;
(2) he established past persecution and a well-founded fear of future


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60435    Document: 00513583510     Page: 2   Date Filed: 07/08/2016


                                 No. 15-60435

persecution if he returns to Mauritania; and (3) he is eligible for humanitarian
asylum. He maintains he suffered past persecution because he and his wife
are members of different castes, and will be subject to future persecution for
the same reason if he returns. Additionally, he contends his daughter may be
subject to female genital mutilation. (Soufi does not challenge the denial of his
request for protection under the Convention Against Torture; accordingly, it is
abandoned. See, e.g., Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).)
      Because the BIA based its decision in part on the IJ’s reasoning, our
court may review the findings of both the BIA and IJ for substantial evidence.
E.g., Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). In that regard, Soufi
must demonstrate the evidence compels a contrary conclusion to that reached
by the BIA and IJ. Id. at 536–37. An IJ’s credibility determination is reviewed
under a highly deferential standard, and the IJ “may rely on any inconsistency
or omission in making an adverse credibility determination as long as the
‘totality of the circumstances’ establishes that an asylum applicant is not
credible”. Id. at 538 (quoting Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)
(emphasis in original)). Nevertheless, “an adverse credibility determination
must be supported by specific and cogent reasons derived from the record”.
Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
      The IJ determined Soufi was not credible, based in part on his conflicting
testimony about his detention by law enforcement in Mauritania. In one
account, he stated he was not beaten, while in another he recounted repeated,
violent beatings. The IJ was free to rely on the inconsistencies in making its
credibility determination. See 8 U.S.C. § 1158(b)(1)(B)(iii). That inconsistency,
coupled with Soufi’s differing accounts of how he spent his time with his wife
in Morocco, provided specific, cogent reasons for the IJ to reach an adverse
credibility determination. See Zhang, 432 F.3d at 344.



                                       2
    Case: 15-60435     Document: 00513583510    Page: 3    Date Filed: 07/08/2016


                                 No. 15-60435

      Even assuming, arguendo, the IJ found Soufi credible, he failed to
establish past persecution.     His three-day detention by law enforcement,
regardless of whether the physical abuse occurred, does not establish such
persecution. See Tesfamichael v. Gonzales, 469 F.3d 109, 117 (5th Cir. 2006)
(upholding a BIA determination that an alien’s arrest and one-month
detention was “unpleasant and unduly prolonged but not brutal”, and did not
constitute past persecution).     Moreover, he has not shown the verbal
harassment by his wife’s family was so extreme that he required protection.
See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
      Similarly, Soufi has not established a well-founded fear of future
persecution if he returns to Mauritania. Although country reports note the
division among castes, and the possibility of persecution and physical violence
based on intercaste relationships, his fear of future persecution is speculative.
He relies on a letter written by his father, stating Soufi received threats from
his father-in-law. The letter, however, is equivocal, and Soufi was not harmed
by his wife’s family while in Mauritania. Accordingly, he has not established
a well-founded fear of future persecution. See Zhao v. Gonzales, 404 F.3d 295,
307 (5th Cir. 2005).
      Therefore, the IJ’s and BIA’s determination Soufi was ineligible for
asylum is supported by substantial evidence. See Zhang, 432 F.3d at 344.
Because he cannot meet the substantial-evidence burden for his asylum claim,
the determination he is ineligible for withholding of removal should also be
upheld. E.g., Dayo v. Holder, 687 F.3d 653, 658–59 (5th Cir. 2012).
      Because Soufi fails to show past persecution or fear of future persecution,
and in the light of his speculative assertion his daughter may be subject to
female genital mutilation in Mauritania, he has not established eligibility for




                                       3
    Case: 15-60435   Document: 00513583510     Page: 4   Date Filed: 07/08/2016


                                No. 15-60435

humanitarian asylum.      See 8 C.F.R. § 208.13(b)(1)(iii)(A)–(B); Shehu v.
Gonzales, 443 F.3d 435, 440–41 & n.6 (5th Cir. 2006).
     DENIED.




                                      4